In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-22-00027-CR
     ___________________________

 DARRELL WAYNE INGRAM, Appellant

                    V.

         THE STATE OF TEXAS


On Appeal from County Criminal Court No. 2
           Tarrant County, Texas
         Trial Court No. 1645344


  Before Bassel, Womack, and Wallach, JJ.
    Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

       After receiving Appellant Darrell Wayne Ingram’s pro se notice of appeal, we

sent a letter on March 25, 2022, stating our concern that we lacked jurisdiction over

this appeal because the trial court has not entered any appealable orders.1 We gave

the parties fourteen days from the date of our letter to file a response showing

grounds for continuing the appeal. We stated that unless we received a response

showing grounds for continuing the appeal, the appeal could be dismissed for want of

jurisdiction. See Tex. R. App. P. 43.2(f), 44.3. No party responded. Because there is

no appealable order, we dismiss the appeal for lack of jurisdiction. See Tex. R. App. P.

43.2(f).

                                                      Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: May 19, 2022




       Ingram attached to his notice of appeal his pro se “Motion To Enter Plea Of
       1

Guilty For Time Served On Misdemeanor Assault.” He did not attach an order, nor
did he specify any order that he is appealing. The Tarrant County District Clerk’s
online database does not show that any orders have been entered.

                                           2